Citation Nr: 1228096	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1955 to August 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Atlanta, Georgia, has had jurisdiction over the claim throughout the pendency of the appeal.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a hearing at the RO in February 2012.  A transcript of the hearing has been associated with the claims file.  

Following the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  Moreover, given the favorable disposition of the decision below, any prejudice would be considered harmless.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The weight of the evidence is in relative equipoise on the question of whether a right shoulder disorder, currently manifested by right rotator cuff tendonitis and osteoarthritis, is related to a judo injury during service. 




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a right shoulder disorder was incurred during active service. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has granted the Veteran's claim for service connection for a right shoulder disorder.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 38 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is entitled to service connection for a right shoulder disorder.  

First, the evidence of record confirms an injury during service.  Specifically, the Veteran testified at his February 2012 Board hearing that he was injured during service as a member of the judo team when an opponent came down with full weight on the Veteran's shoulder.  Hr'g Tr. 4.  The Veteran indicated that he underwent treatment, but stated that he was discharged before the injury was healed.  Hr'g Tr. 5.  

The Veteran's complete service treatment records are unavailable.  They are presumed lost in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  However, his July 1959 service separation examination is of record, and it shows that a clinical examination of the right shoulder was anatomically and functionally negative at that time.  However, the summary of defects did indicate that the Veteran had strained his right shoulder during judo practice in February 1959 with no complications or sequelae.  

The Board acknowledges that the separation examination conflicts with the Veteran's account of his in-service symptomatology to the extent that he has alleged that his shoulder problems continued after the initial injury.  Accordingly, chronicity during service is not established.  See 38 C.F.R. § 3.303(b).  Nonetheless, the separation examination does confirm the occurrence of the injury.  Moreover, in light of the missing in-service treatment records, the Board finds that the Veteran's Board hearing testimony is credible and competent evidence of ongoing symptoms and treatment during service.  See id.; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); see also Washington v. Nicholson, 19 Vet. App. 362 (2005).

The evidence of record before the Board also shows a continuity of post-service symptomatology.  In particular, the Veteran testified that he continued to experience the same type of pressure and pain after service that he had during service.  Hr'g Tr. 6-7.  The record contains no contemporaneous medical evidence confirming the Veteran's own assertions.  This is immaterial in this instance, however, as the absence of evidence may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Consistent with the Veteran's testimony, a private physical therapy record from February 2008 documents the Veteran's complaints of a right shoulder injury during service following by "noticeable" pain over the years.  It was also noted that the pain increased to the point of causing functional limitations approximately 10 years prior to the therapy.  The Veteran also provided gave a substantially similar history to a VA examiner in April 2008 (discussed in more detail immediately below.)  

There is also a January 2008 orthopedic note documenting the history of an in-service injury.  That injury required "about a month or so to recover" with "increasing pain" over the "last several months."  

Consistent with this January 2008 orthopedic note, a physical therapy note from later in February 2008 sets forth a history of an injury during service, which "got better," followed by "increased pain" within the past ten years, which was significant for "the past few years."  

Again, this history is somewhat in conflict.  The Veteran's Board hearing testimony and the first February 2008 physical therapy note indicate continuous post-service symptomatology, whereas the January 2008 orthopedic note and the subsequent February 2008 physical therapy indicate no intervening history until 10 years prior to that time.  

The Board finds, however, that the Veteran's own assertions are credible and competent evidence of his post-service symptoms.  See Dalton, 21 Vet. App. at 36; Jandreau, 492 F.3d at 1376-77.   Moreover, a careful reading of the January 2008 orthopedic note and the subsequent February 2008 treatment note do not expressly indicate that the Veteran did not have symptoms continuously after service.  Rather, when read most favorably to the Veteran, they simply document pain that had "increased" during the past ten years.  Thus, they do not materially contradict the Veteran's statements indicating continuous post-service symptomatology.  See Buczynski, 24 Vet. App. at 224.  

For these reasons, the Board finds that the evidence is at least in state of relative equipoise in showing a continuity of post-service symptomatology.  See 38 C.F.R. § 3.303(b).  

Finally, the evidence shows a current diagnosis that was at least as likely as not incurred coincident with the injury during service.  

Specifically, the private treatment notes beginning in January 2008, including results of an magnetic resonance imaging scan (MRI), show a diagnosis of rotator cuff tendinosis without full thickness tear, and moderate acromioclavicular joint osteoarthritis.  

The Veteran then underwent a VA examination in April 2008.  He informed the VA examiner of the injury, including that he was told that he had ligament or tendon problems, and that it improved during service after three weeks, but had hurt all along.  He told the VA examiner that he had simply dealt with it until several months ago when he went to his local physician.  He denied dislocations and did not report recurrent subluxation.  Based on the examination results, including a clinical evaluation, the VA examiner diagnosed the Veteran with right rotator cuff tendonitis.  With regard to the etiology of the disorder, the VA examiner noted that the available service treatment records indicated that his right shoulder was anatomically and functionally negative.  Thus, according to the VA examiner, the Veteran separated with a normal shoulder.  Accordingly, the VA examiner determined that it was less likely than not that the current disorder is related to the injury during service.  The VA examiner reached this determination based on the findings during service and the time span from the initial shoulder injury to the current shoulder injury.  The VA examiner also found significant that the Veteran denied dislocation of the right shoulder.  

The Board notes that this VA examiner's assessment, while somewhat probative, is based substantially on the examiner's understanding that there was a lack of documented symptoms during service and thereafter.  However, his opinion and rationale does not account for the missing service treatment records or the Veteran's own assertions regarding his in-service and post-service symptomatology.  Accordingly, the VA examiner's assessment is not based on a complete factual foundation.  Consequently, the VA examiner's opinion must be assigned minimal probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that a medical opinion was not adequate, since the examiner did not indicate if she considered the Veteran's lay assertions of continuous symptomatology following service); see also Buczynski, 24 Vet. App. at 224.  

In support of this appeal, the Veteran testified at his Board hearing that his private doctor had told him that it was a possibility that his current right shoulder disorder is related to service.  Hr'g Tr. 8.  

The Board finds that the Veteran's account of this private physician's opinions competent and credible evidence of a nexus.  See Jandreau, 492 F.3d at 1376-77.  Nonetheless, the opinion, as related by the Veteran, is also found to have minimal probative weight.  First, the specific factual foundation for this opinion is unclear.  Thus, the Board is unable to determine whether the physician was informed by a complete and accurate history.  Additionally, the relationship between the in-service injury and the current disorder is related simply as a "possibility."  A medical opinion such as this, which is expressed in speculative language, carries little probative value supporting a claim.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Nonetheless, the Board finds that this record is at least in a state of relative equipoise in showing that the current right shoulder disorder is at least as likely as not due to the injury during service, particularly in light of the Veteran's competent and credible testimony of having right shoulder problems since service.  

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current right shoulder disorder is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a right shoulder disorder is warranted. 


ORDER

Service connection for a right shoulder disorder manifested by right rotator cuff tendonitis and osteoarthritis is granted.  




____________________________________________
JESSICA J. WILLS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


